Citation Nr: 18100156
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-17 149
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for lumbar spine arthritis is granted.  
FINDING OF FACT
The Veterans lumbar spine arthritis is aggravated by an altered gait and giving way of the knee joints due to his service-connected bilateral knee disabilities.
CONCLUSION OF LAW
The criteria for service connection for lumbar spine arthritis on the basis of aggravation have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from November 1965 to November 1967.
The Veteran testified at a hearing before the undersigned in January 2018.  A transcript of that hearing is associated with the record.  At the hearing, a request to hold the record open for an additional 30 days was granted and a waiver of Regional Office consideration of private medical evidence submitted at the hearing was received.  See 38 C.F.R. § 20.1304 (2017).  In February 2018 letter, the Veterans representative requested an extension seeking an additional 30 days in which to submit evidence.  As 30 days have passed since the request and the issuance of this decision, there is no prejudice to the Veteran that a formal response was not made to the request.
The Veteran asserts that his low back disability is related to his service-connected bilateral knee disabilities and testified that his primary care physician told him his knee disabilities would cause back pain.  Alternatively, he contends that his current low back disorder is directly related to airborne jumps and playing football during active service.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
Initially, the Board of Veterans Appeals (Board) finds no competent evidence that the Veterans low back disability, diagnosed as degenerative joint disease of the lumbar spine and back spasm, was incurred in active service or within one year of separation from service.  Service treatment records reflect no complaints or treatment for any back disability.  Moreover, the Veteran has not contended that symptoms of a back disability were present in service or within one year of separation from service; rather, lumbar spine arthritis was first diagnosed at a September 2013 VA examination and the Veteran reported onset of back pain one year prior.  Further the Veteran reported during the course of VA treatment that he did not recall the exact date his back symptoms began.  VA treatment records indicate the Veteran received physical therapy for low back pain beginning in December 2013 and during the course of treatment reported a back injury in active service but was not sure exactly when his symptoms began.  At most, the Veterans wife testified that she observed his back problems ever since they were together for the past 16 years and the Veteran recalled some difficulty doing household activities due to his back since service.  As such, service connection for lumbar spine arthritis is not warranted on a direct basis and the provisions for chronic diseases under 38 C.F.R. § 3.309 are not for application.  See 38 C.F.R. §§ 3.307, 3.309(a); see also Walker, 708 F.3d at 1338.
Rather, the probative, competent evidence is at least in equipoise as to whether the Veterans lumbar spine arthritis was related to his service-connected knee disabilities.  Specifically, the September 2013 VA medical opinion provided probative evidence that the Veterans lumbar spine arthritis was aggravated by his service-connected knee disabilities.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physicians access to the claims folder and the thoroughness and detail of the opinion).  The opinion reflects a review of the Veterans claims file, to include the Veterans lay statements, and provides a persuasive rationale that the Veterans symptoms of his bilateral knee disability altered his gait, caused his knee joints to give way, and contributed to his use of a cane and walker for ambulation.  The examiner concluded that the altered gait and giving way of the knees at least as likely as not aggravated the back pain related to lumbar spine arthritis.  The evidence is consistent with the examiners findings, to include a June 2011 VA knee examination report that noted the Veterans reports of frequent flare-ups of giving way of the knees and examination findings of significantly limited function and standing ability due to pain that was diagnosed as bilateral knee arthritis with instability.  In addition, October 2014 VA treatment records noted decreased balance and endurance affected ambulation with a history of falls and a December 2014 VA treatment record noting the Veteran lacked endurance to ambulate due to lower extremity pain and fatigability and that the Veterans legs gave out and caused him to fall within the past three months.  
The Board acknowledges that a March 2014 medical opinion found lumbar spine arthritis was unrelated to the knees due to the lack of literature supporting a causal relationship between one joints degeneration to anothers that also noted the Veterans degenerative joint disease was consistent with arthritis found in the general population of similar age, but finds the opinion of limited probative value as it did not address whether one joints degeneration, to include related symptomatology, could permanently worsen another joints degeneration or the other positive medical evidence of record.  The Board notes that the March 2014 opinions explanation on why service connection based on aggravation was unwarranted did not address aggravation as it applies to a theory of secondary service connection.  







(CONTINUED ON NEXT PAGE)
As the probative, competent evidence is at least in equipoise as to whether the Veterans lumbar spine arthritis was aggravated by the service-connected bilateral knee disabilities, the benefit of the doubt is resolved in favor of the Veteran and service connection for lumbar spine arthritis is warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

